UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                               )
MASHPEE WAMPANOAG TRIBE,                       )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 18-2242 (PLF)
                                               )
DAVID BERNHARDT, in his official               )
capacity as Secretary of the Interior, et al., )
                                               )
               Defendants,                     )
                                               )
       and                                     )
                                               )
DAVID LITTLEFIELD, et al.,                     )
                                               )
               Defendant-Intervenors.          )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

                This matter is before the Court on the motion [Dkt. No. 65] of members of

Congress for leave to file a brief as amici curiae in support of the plaintiff. The plaintiff consents

to this motion, and neither the federal defendants nor the defendant-intervenors have stated a

position at this time.

                This Court has “broad discretion” in determining whether to permit a party to

participate in a lawsuit as amicus curiae. Commonwealth of the Northern Mariana Islands v.

United States, Civil Action No. 08-1572, 2009 WL 596986, at *1 (D.D.C. Mar. 6, 2009) (citing

Nat’l Ass’n of Home Builders v. United States Army Corps of Engineers, 519 F.Supp.2d 89, 93

(D.D.C. 2007)); see also United States v. Microsoft Corp., Civil Action No. 98-1232 2002 WL

319366, at *2 (D.D.C. Feb. 28, 2002). The filing of an amicus brief should be permitted if it will
assist the judge “by presenting ideas, arguments, theories, insights, facts or data that are not to be

found in the parties’ briefs.” Voices for Choices v. Illinois Bell Telephone Co., 339 F.3d 542,

545 (7th Cir. 2003). See also Ryan v. Commodity Futures Trading Commission, 125 F.3d 1062,

1063 (7th Cir. 1997) (“An amicus brief should normally be allowed when . . . the amicus has

unique information or perspective that can help the court beyond the help that the lawyers for the

parties are able to provide.”).

               Upon careful consideration, the Court concludes that the members of Congress’s

proposed brief will assist the Court in this matter because it includes unique arguments not found

in the parties’ briefs, and thus, the Court may benefit from its input. The Court will therefore

permit the members of Congress to participate in this matter as amici curiae by filing their

proposed amicus brief. Accordingly, it is hereby

               ORDERED that the members of Congress’s motion [Dkt. No. 65] for leave to file

a brief as amici curiae in support of the plaintiff is GRANTED; and it is

               FURTHER ORDERED that the Clerk of the Court shall file the members of

Congress’s amicus brief [Dkt. No. 65-1] on the docket.

               SO ORDERED.


                                                                 /s/
                                                               PAUL L. FRIEDMAN
                                                               United States District Judge

DATE: May 28, 2020




                                                  2